TORRUELLA, Chief Judge
(dissenting).
This is not an opinion that I embark upon with much enthusiasm. However, because I *36am firmly convinced that Chief Judge Cere-zo’s continued participation in the underlying criminal ease imparts an appearance of impropriety that runs contrary to the proscriptions of § 455(a), even applying this Circuit’s present abuse of discretion standard of review, I am forced to respectfully dissent.
I. THE CIRCUIT’S PRECEDENT
Although judicial discipline requires that I bow to circuit precedent, and I do, I believe that the precedent relied upon by the majority, to the effect that review of Chief Judge Cerezo’s refusal to recuse herself is subject to appellate review only for abuse of discretion, runs contrary to both the letter and spirit of § 455(a). This provision leaves no discretion to the judge if he or she comes within its purview.
Lest the language of this statute be somehow overlooked in the turmoil of this appeal, I believe it appropriate to restate its content:
Any judge ... of the United States shall disqualify himself in any proceeding in which his impartiality might reasonably be questioned.
28 U.S.C. § 455(a) (emphasis added). I can detect nothing discretionary or equivocal in this language. To the contrary, this is a directive that allows for no deviation. The judge must recuse him or herself if his or her impartiality might reasonably be questioned.8
This Circuit’s precedent, which provides for abuse of discretion review of district court rulings on § 455(a) questions, „ is particularly disconcerting because it departs from the standard of review universally applied to mixed questions of law and fact, according to which legal conclusions are reviewed de novo. See, e.g., Servicios Comerciales Andinos, S.A. v. General Electric Del Caribe, Inc., 145 F.3d 463, 469 (1st Cir.1998). There does not seem to be any principled reason for reviewing this particular type of mixed question of law and fact differently. In fact, the rule established by precedent, which favors the discretion of the challenged judge over the appearance that his or her actions might reasonably convey to the citizenry, is particularly egregious considering that it directly conflicts with Congress’s purpose in enacting § 455(a). See In re Hatcher, 150 F.3d 631, 637 (7th Cir.1998); see also In re United States, 666 F.2d 690, 694 (1st Cir.14981)(“[I]n drafting § 455(a) Congress ... changed the previous subjective standard for disqualification to an objective one; no longer [is] disqualification to be decided on the basis of the opinion of the judge in question, but by the standard of what a reasonable person would think.”).
I concede, however, that I am bound by the majority’s standard until such time as it is corrected by an en banc court. Thus, for the time being, the record must be reviewed for abuse of discretion. However, even under this relatively deferential standard, § 455(a) mandates Chief Judge Cerezo’s re-cusal because her continued participation in the underlying criminal proceeding creates an appearance of impropriety.
II. THE APPEARANCE OF IMPROPRIETY
Section 455(a) goes beyond actual bias, for as the Supreme Court has pointedly stated, “[t]he very purpose of § 455(a) is to promote confidence in the judiciary by avoiding even the appearance of impropriety whenever possible.” Liljeberg v. Health Services Corp., 486 U.S. 847, 865, 108 S.Ct. 2194, 100 L.Ed.2d 855 (1988) (emphasis added). The paramount and most obvious policy underlying § 455(a) is, as we ourselves have stated, that “courts must not only be, but must seem to be, free of bias or prejudice.” In re United States, 666 F.2d at 694 (emphasis *37added). Moreover, § 455(a) imposes an independent and continuing obligation on a judge to recuse him or herself sua sponte if facts within his or her knowledge make it reasonable for his or her impartiality to be questioned. See United States v. Cerceda, 139 F.3d 847, 852-53 (11th Cir.1998) (quoting United States v. Kelly, 888 F.2d 732, 744 (11th Cir.1989)); Taylor v. O’Grady, 888 F.2d 1189, 1200 (7th Cir.1989). And most importantly, “if the question of whether § 455(a) requires disqualification is a close one, the balance tips in favor of recusal.” Nichols v. Alley, 71 F.3d 347, 352 (10th Cir.1995); accord United States v. Dandy, 998 F.2d 1344, 1348 (6th Cir.1993).
These are unchallenged standards as to which there is no contrary circuit precedent. It is these unquestioned canons that force me to part company with my colleagues in the majority, even pursuant to abuse of discretion review, for I propose that it is difficult if not impossible to read the record of this appeal without, at least the appearance of impropriety emanating from its content. At the very least, this is “a close [case].” Nichols, 71 F.3d at 352. As much is conceded by the majority’s statement that the facts of this case “bring it within the ‘range of discretion’ in which a decision either way can ‘be defended as a rational conclusion supported by [a] reasonable reading of the record.’ ” Supra, at 35 (emphasis added) (citation omitted). This conclusion alone is sufficient to “[tip] the balance ... in favor of recusal.” Nichols, 71 F.3d at 352.
Additionally, the record is not as benign as my brethren have found it to be.
III. ANALYSIS
A. Chief Judge Cerezo’s husband was a potential material witness in the recu-sal hearing
The government’s allegations in its motion to recuse implicated Chief Judge Cerezo’s husband as a potential material witness in the recusal hearing. This is not far-fetched speculation. The government was claiming that the Cerezos received special treatment in the handling of their loan as a result of a special relationship that existed between Chief Judge Cerezo’s husband and one of the defendants, Lorenzo Muñoz-Franco. At a minimum, the Chief Judge had to interpret her husband’s intentions when he wrote said defendant directly, in a familiar tone. See infra. Her conflict, however, was much broader as she ultimately had to pass upon the conduct of her husband and determine the nature of his relationship to Muñoz-Franco.
Only her husband, defendant Muñoz-Fran-co, and possibly Chief Judge Cerezo herself, had direct knowledge of the relationship. Calling the defendant as a witness on this point would have been ineffectual as he could refuse to testify. Calling Mr. Cerezo as a witness was thus a real possibility. The fact that this contingency did not materialize is irrelevant, particularly if one considers that the failure of the government to call Mr. Cerezo to the stand could very well have been influenced by the chilling effect of Chief Judge Cerezo’s participation in the proceedings.9 Moreover, both this potential conflict and the manner in which Chief Judge Cerezo conducted the recusal hearing lead me to conclude that she should not have presided over the hearing.10
*38B. The nature of the underlying case
The underlying criminal charges in the subject case, which at the very least imply the gross mismanagement of real estate and commercial loans, involve the very bank to which Chief Judge Cerezo and her husband owed substantial uncollected, delinquent sums, during the same period of time that the defendants are alleged to have committed their criminal acts. Although there are obviously no allegations of criminal wrongdoing on the part of Chief Judge Cerezo or her husband in this respect, and none should be in any way inferred from anything said in this dissent, is it so far-fetched to surmise that their significantly overdue debt may have at least contributed in some degree to the bank’s catastrophic failure, even if in the total picture it was not of major impact? Is that not alone sufficient cause to hesitate before deciding to act as the presiding judicial officer over the criminal trial of at least two of the principal executive officers of that ill-fated institution?
I posit the following questions: Had the Caguas Federal Bank expeditiously filed a collection and foreclosure action against the Cerezos, would it have been proper for the Chief Judge to sit on the criminal trial of that bank’s two principal executive officers? I think not. Does it make any difference that collection letters were sent to the Cere-zos, but that no suit was filed expeditiously against them? No.
C. The Cerezos’windfall
Although the loan was principally the result of Mr. Cerezo’s dealings while acting under a power of attorney granted by Chief Judge Cerezo, the record shows that she had actual knowledge of the nature of the debt they owed and of the loan’s delinquency record.
In 1986, at the time the Cerezos obtained the loan from defendants’ bank in the amount of $150,000, Mr. Cerezo’s checking account with this bank11 was overdrawn by more than $2,000, a condition that persisted in similar or larger amounts throughout all relevant periods. This commercial loan was secured by real estate allegedly valued at $230,000 but for which no appraisal is found in the loan file, although reference is made to one in correspondence. The principal was to be repaid within one year, with monthly installments of interest to be paid in the meantime. Within three months after the loan was granted in November 1986, the Cerezos became delinquent in their interest payments, making no further payments after February 1987, so that by the due date of the loan in November 1987, they owed the bank in excess of $15,000 in accrued interest, in addition to the outstanding principal balance.
The bank failed on May 25, 1990. As of March-1991, the Cerezos owed about $70,000 in delinquent interest payments alone. A second bank eventually purchased the Cere-zos’ obligation and in 1994 was able, after an uncontested foreclosure, sell the real estate in question for $92,000. No delinquency judgment has ever been sought against the Cerezos for the $128,000 still owed at the time of the foreclosure.
While it is true that the second bank, Banco Santander de Puerto Rico, acquired the Cerezo loan after the failure of Caguas Federal Savings Bank and that it was San-tander that failed to claim a deficiency from the Cerezos, the fact remains that the Cere-zos received a $128,000 windfall as a result of their loan transaction with Caguas. Specifically, the Cerezos received a $128,000 windfall as a direct result of Caguas’ mismanagement during the almost three years that the Cerezos failed to make payments on their loan.

D.Chief Judge Cerezo’s conduct during the recusal hearing

The recusal hearing took the form of a two-phased inquiry, with the first phase being directed principally at issues related to the government’s timing in the filing of the *39recusal motion, intertwined with questions relating to the Right To Financial Privacy Act. See 12 U.S.C. § 3401. The second phase dealt more with the core issue of whether the Cerezos received special treatment regarding them loan.
In an unusual method of proceeding, the first five witnesses (out of a total of eight heard), Juan Baralt Benitez, Guillermo Gil, Gustavo A. Gelpi, Bernard M. Brodsky, and Arturo Somohano, Jr., were all called as witnesses by Chief Judge Cerezo, and their direct examinations, often extensive in nature, were conducted by her. Although one of the witnesses’ examinations, that of Juan Baralt Benitez, was perfunctory in nature, in that he just produced and identified the Cerezos’ loan file, which up to then had been denied to the government by various means,12 the examinations of the other four were anything but perfunctory, and were carried out in an often adversarial, perhaps even inquisitorial, fashion, particularly those of Guillermo Gil and Bernard M. Brodsky.
The calling of Guillermo Gil as a witness by Chief Judge Cerezo is itself remarkable, as he is, and has been for the last six years, the Acting United States Attorney for the District of Puerto Rico. According to her statement at the commencement of the hearing, Mr. Gil was called as a witness because “there are some questions that I [Chief Judge Cerezo] have to ask you because you are the person who signed that motion.” Although it is not unheard of for a lawyer to be called to testify in a proceeding in which he is acting in his professional capacity, lawyers usually argue their positions to the court without appearing as witnesses to justify their contentions.
More troubling, however, is the tenor of Chief Judge Cerezo’s interrogation of the Acting U.S. Attorney. A reading of even the cold letter of the transcript of these proceedings raises genuine questions as to the Chief Judge’s impartiality. Indeed, one might reasonably question whether she was defending a personal predetermined position, rather than engaging in an unbiased fact-finding inquiry. The impression of partiality is reinforced by the manner in which Chief Judge Cerezo questioned Mr. Gil, conducting a paragraph by paragraph inquiry as she sought an explanation of the various arguments contained in the Memorandum of Law that had been submitted in support of the motion for recusal. I, for one, find totally inappropriate this testimonial interrogation into what are essentially either legal issues or the thought processes behind them.
I also find disconcerting the vein of Chief Judge Cerezo’s examination of Mr. Gil on the issue of the production of the Cerezos’ loan file, because the questioning at times resembled more the cross-examination of a hostile witness than an inquiry of disputed facts by an impartial arbiter. Although I cannot attempt to reproduce the entire record of the case to prove this point, a smattering will suffice.
For example, in questioning the Acting U.S. Attorney about the allegations in the motion to recuse, the following exchange took place:
THE COURT: What was your purpose, sir, in stating that the [loan] application is unsigned when there is no place there for the applicant to sign it, and for highlighting the fact that my profession is that of a federal judge?
MR. GIL: Well, because it’s not that — I mean, we know now that your husband had a power of attorney from you, that it’s not something that he filled out, this is something that the bank did.
THE COURT: Let’s go one by one. Why is it emphasized that this application is unsigned when there is no place there to sign it?
MR. GIL: Well, that’s — I don’t know. It’s just that some banks in the application require the customer to sign, others don’t.
THE COURT: And this one didn’t. Why does the motion say “an unsigned application” as if there was an irregularity?
MR. GIL: I did not mean that it was irregular.
*40THE COURT: So then why is something mentioned that is irrelevant?
THE COURT: Mr. Cerezo’s profession is mentioned there, lawyer by profession. Then they say his wife, they don’t even give my name, federal judge. And the motion says that my profession [is] ... mentioned and Mr. Cerezo’s profession is not mentioned at all in the motion. Any reason for highlighting my profession and not his?
MR. GIL: Well, Your Honor, because if there’s allegations that there was preferential treatment because who you were, your name appears in the name of this application and your relationship to Mr. Cerezo appears, too, in the first page.
THE COURT: And do you understand that saying that my profession, the one that I’ve had for 28 years, as that of a judge, is a sign of preferential treatment? Mr. GIL: No, no.
THE COURT: Do you think they should have put some other kind of profession for me?
MR. GIL: No, Your Honor.
This contentious situation was exacerbated by Chief Judge Cerezo’s apparent preoccupation with whether her rights and those of her husband under the Right To Financial Privacy Act had been violated by the government’s investigation into their financial dealings. We thus have this colloquy, among others, involving a subpoena issued by the FDIC to retrieve these records:
THE COURT: Therefore, do you understand that Mr. Benny Frankie Cerezo was entitled, as a bank customer whose records were being requested by government authority, to challenge that subpoena for lack of compliance with the requirements of the Right To Financial Privacy Act?
MR. GIL: He has all the right to do that.
Chief Judge Cerezo’s interrogation of Bernard M. Brodsky, an attorney with the F.D.I.C. in Washington, D.C., is also highly contentious, her questioning bordering on badgering. Again much of the controversy centered around the subpoena issued and the Privacy Act implications:
THE COURT: Are you aware or have you read the Right to Financial Privacy Act?
MR. BRODSKY: I’m aware of it, yes, ma'am.
THE COURT: Have you read it?
MR. BRODSKY: Not recently.
THE COURT: At any time?
MR. BRODSKY: At some point in time.
THE COURT: Did you discuss with Ms. Dominguez [the Assistant U.S. Attorney handling this case] or did she raise with you any concerns about the requirements of the Right to Financial Privacy Act?
MR. BRODSKY: She expressed concerns about that, yes....
THE COURT: ... Was that subpoena issued as it would have been issued- — as any other subpoena would have been issued in that ease?
MR. BRODSKY: I’m not sure I understand the question, Your Honor.
THE COURT: If you had documents of a witness, would you have done it the same way that you did with the Judge’s loan file from the financial institution?
MR. BRODSKY: Yes. There was no distinction. ...
THE COURT: Did you at that time discuss with her, when the decision was made to issue the subpoena, did you discuss in any detail the Right to financial Privacy Act and the requirements of that law?
MR. BRODSKY: No.
THE COURT: Why not?
MR. BRODSKY: We were issuing the subpoena because we believed, or I believed that the facts that had been brought to my attention were sufficiently relevant to the civil litigation, and therefore I was issuing that subpoena because of our concern. ...
THE COURT: ... I ask you, since she had mentioned to you the Right to Financial Security Act, if at any point thereafter both of you looked into the Right to Financial Privacy Act before issuing that subpoena?
MR. BRODSKY: Well, I didn’t discuss it with her....
*41THE COURT: But you didn’t discuss that with Ms. Dominguez?
MR. BRODSKY: No. No, Your Honor, I did not.
THE COURT: And she didn’t ask to discuss it with you?
MR. BRODSKY: No, not after she mentioned that there was a concern for the Financial Privacy Act, that’s correct.
THE COURT: After that, you didn’t discuss it with her—
MR. BRODSKY: No, Your Honor.
THE COURT: — at any point? Did she ask you later to discuss it with her before the subpoena was issued?
MR. BRODSKY: No.
Shortly after this line of questioning, Chief Judge Cerezo proceeded to read the witness large portions of the Right to Financial Privacy Act, particularly 12 U.S.C. §§ 3403 & 3413, the recitation of which alone takes up 10 pages of the transcript whereupon the following exchange took place:
THE COURT: ... Now I ask you, knowing that, under what authority was this subpoena issued in this case?
MR. COSTELLO [counsel for F.D.I.C.]: Excuse me, Your Honor, I guess I have to object and I am very troubled. The difficulty I have, Your Honor, as you make the recitation to the Right to Financial Privacy Act, is you’re claiming certain rights vis-a-vis a subpoena that was issued in a civil case, your rights under the Right to Financial Privacy Act, the beneficiary under the statute. Now we are here today on a motion, a hearing, evidentiary, in a criminal proceeding on a motion to recuse in which my client, Mr. Brodsky, was asked by the Clerk of the Court to appear1 voluntarily or in lieu of a subpoena, and he chose to come voluntarily and he is very happy to do so, but is [sic] now finds himself in the anomalous position where the beneficiary under a federal statute, who implicitly is claiming that the statute isn’t followed, is asking him questions as to whether he and his agency violated the statute, but the person asking the questions isn’t a private litigant, it’s a federal judge.
THE COURT: No, it’s a customer,
MR. COSTELLO: Well, its a customer, Your Honor, I agree.
THE COURT: It’s a customer whose loan files were requested by the F.D.I.C. and it’s the customer upon whom the Banco Santander [which purchased the Cerezo loan from the F.D.I.C., which had in turn acquired it from the defunct bank] received a request from the F.D.I.C. to release those loans [sic].
MR. CLABAULT [counsel for the government]: Your Honor, we would also object on the grounds that it’s irrelevant because the subpoena was withdrawn. It was never responded to, it was never litigated. It was filed, objection was made by Bank Santander and your husband that it failed to comply with the Right to Financial Privacy Act, and it was then withdrawn....
Chief Judge Cerezo, after hearing further argument, desisted from additionally questioning Mr. Brodsky, although she interrupted his cross-examination by the government to further ask about discussions between him and Ms. Dominguez regarding the Right to Financial Privacy Act.
Lastly, I believe, a reading of Mr. Brod-sky’s cross examination by counsel for defendants, particularly by counsel for defendant Lorenzo Muñoz-Franeo, reveals not only that the continued badgering of this witness was permitted by the Chief Judge, but that erroneous rulings were prevalent throughout. A reading of this examination reasonably gives rise to questions as to Chief Judge Cerezo’s impartiality.
One of the most crucial interjections by Chief Judge Cerezo in the recusal hearing took place during the government’s cross-examination of Mr. Somohano regarding an October 26, 1987, letter from her husband to defendant Lorenzo Muñoz-Franeo. The government’s lawyer had asked Mr. Somoha-no to compare that communication, in which Chief Judge Cerezo’s husband addressed Mr. Muñoz-Franeo as “Esteemed Friend Loren*42zo,”13 with one dated October 29, 1987, to Mr. Somohano in which he had addressed the latter as “Esteemed Mr. Somohano.” The following exchange took place:
GOVERNMENT: So Mr. Cerezo addressed the president of the bank, the Defendant in this case, as his friend, but you’re just Mr. Somohano, is that correct?
THE WITNESS: Yes, sir.
THE COURT: Let me ask him a question. The rest of the letter, does Mr. Cerezo “tutea” Mr. Muñoz-Franco or does he call him “su” and “usted”?
THE WITNESS: I’m sorry?
THE COURT: In English, people are referred to always as “you,” there’s no distinction. In Spanish, you can refer to a person as “tu” or as “usted.” Can you look at that letter and see if he was using the “usted” or the “su” form of addressing the Estimado Amigo Lorenzo?
THE WITNESS: As “usted.”
THE COURT: As “usted.” In Spanish is that the formal way of addressing a person?
THE WITNESS: Yes, it is.
THE COURT: Okay. Go ahead.
This interjection by Chief Judge Cerezo during this pivotal segment of the cross examination, together with her benign interpretation of this communication, contribute to the overall appearance of partiality in two ways. First, her questions avoid explaining or even addressing the question of why her husband would address defendant Muñoz-Franco not only as his “esteemed friend,” but by his first name, “Lorenzo,” to boot.
Perhaps equally important, but somehow overlooked by the majority, is the fact that there is at least one other documented instance in the record of direct communication by Mr. Cerezo with defendant Muñoz-Fran-co. The record contains a copy of a letter dated October 18, 1988 from Mr. Cerezo to Pedro Suau, the Bank’s Assistant Vice President in charge of commercial loans after Mr. Somohano left the Bank early in 1988, with whom Chief Judge Cerezo’s husband was attempting to restructure the loan obligation. Mr Cerezo sent a copy of his letter to Mr. Suau to “Attorney Lorenzo Muñoz-Franco, President.”
Why Chief Judge Cerezo’s husband chose to address Mr. Muñoz-Franco as his “[e]s-teemed friend Lorenzo,” and why he decided to send him a copy of the Suau letter, can only be definitively answered by Mr. Cerezo. In lieu thereof, however, the matter cannot be passed over as cavalierly as it was by the district court without creating an appearance of impartiality. Furthermore, I am of the opinion that the “[ejsteemed friend Lorenzo” language, which is unequivocal when compared to the strained, over-subtle nuances which Chief Judge Cerezo reads into this communication, requires an uncomplicated, direct construction: there appears to be some type of personal relationship involved.
Perhaps the ultimate problem is that too many complicated explanations are required to set the mind at ease. The appearances in this case, including those relied on by the majority for concluding otherwise, clearly lead a reasonable observer, particularly after reading the full record of the hearing, to harbor well-founded doubts about the propriety of Chief Judge Cerezo’s sitting as trial judge in the underlying proceedings. The Chief Judge’s conclusion to the contrary was thus an abuse of discretion, in my opinion. Indeed, the majority unmistakably questions her judicial participation in this case (“[W]e think that the judge would have been well-advised either to bow out of the case or to ask that the recusal motion be assigned to a different judge for hearing ....”, infra, at 33-34, “It is evident that the judge’s questioning went too far, and that its tone at times was overly confrontational.”, infra, at 34, “Thus, although Judge Cerezo could have chosen to withdraw — indeed, we think that may have been the wiser course and that many judges would have taken it infra, at 35). What could they be referring to except an appearance of impartiality?
I am sorry to say, but say I must, that Chief Judge Cerezo does not advance the *43cause of justice or promote confidence in the federal judiciary by continuing to sit in this ease.
I respectfully dissent.

. I concur with the Seventh Circuit that the question whether the evidence presented under § 455(a) requires disqualification is a question ol law, which should be reviewed on appeal de novo. See In re Hatcher, 150 F.3d 631, 637 (7th Cir.1998); Hook v. McDade, 89 F.3d 350, 353-54 (7th Cir.1996); Taylor v. O'Grady, 888 F.2d 1189, 1200-01 (7th Cir.1989). I further agree with that court that "[djrawing all inferences favorable to the honesty and care of the judge whose conduct has been questioned [,as our present circuit standard does,] could collapse the appearance of impropriety standard under § 455(a) into a demand for proof of actual impropriety.” In re Hatcher, 150 F.3d at 637 (quoting In re Mason, 916 F.2d 384, 386 (7th Cir.1990) (citations omitted)).


. The majority concedes that "[it] would take quite a different view if the judge’s husband were a material witness in the recusal proceeding and had been called to testify as to disputed matters.” See supra, at 34 n. 6.


. A trial court faced with a § 455(a) recusal motion may, at its option, transfer the matter to another judge for decision. See United States v. Heldt, 668 F.2d 1238, 1271 (D.C.Cir.1981) (per curiam); see also 13A Charles Alan Wright, Arthur R. Miller, and Edward H. Cooper, Federal Practice and Procedure § 3550 (2d ed.1984).
Furthermore, a trial court’s decision not to transfer the motion is reviewed for abuse of discretion because, unlike a ruling on the merits of a motion for disqualification, which is based on an evaluation of all the relevant evidence, a judge’s decision whether to hold a hearing on a motion seeking his or her recusal before all of the evidence has been put forward is necessarily predictive. Accordingly, such decision should be reviewed only for abuse of discretion.
It is of pivotal importance that the finder of the facts in a § 455(a) recusal hearing be himself or herself sufficiently distanced from the fray as to permit an objective consideration of the evidence. Given the nature of the government’s allegations in its motion to recuse, Chief Judge Cerezo could not sit as an impartial arbiter to *38determine its outcome, and thus should not have presided over the hearing on the motion to re-cuse, but should have exercised her discretion in favor of having a different district judge decide the motion. See Heldt, 668 F.2d at 1271.


. It is unclear from the record whether this account was held personally by Mr. Cerezo, or jointly by him and his wife.


. Among them, Chief Judge Cerezo's husband successfully quashed a subpoena that had been issued by the F.D.I.C. to Banco Santander requesting the production of the Cerezos’ loan file.


. Although this was translated as "Dear Friend Lorenzo," this is not an accurate translation of the word "estimado.” The Spanish translation for "dear” is "querido.”